823 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Quintin LITTLEJOHN, Appellant,v.A. GODSHALL (Att.); Victor Ross (Officer); Rennotta McKinny(Store Worker); David Gibson (Officer); SteveWilson (Solicitor), Appellees.
No. 86-6578
United States Court of Appeals, Fourth Circuit.
Submitted June 27, 1986.Decided July 1, 1987.

Quintin Littlejohn, appellant pro se.
George H. Wood; Edwin E. Evans, Deputy Attorney General, for appellees.
Before RUSSELL, WIDENER and WILKINSON, Circuit Judges.
PER CURIAM:


1
Quintin Littlejohn appeals the district court order dismissing his complaint filed pursuant to 42 U.S.C. Sec. 1983.  The case was referred to a magistrate pursuant to 28 U.S.C. Sec. 636(b)(1)(B).  On December 5, 1985, the magistrate issued an order recommending that the complaint be dismissed on immunity grounds and ordering Littlejohn to demonstrate exhaustion of state remedies insofar as his complaint challenged the validity of his state conviction.  28 U.S.C. Sec. 2254(b); Hamlin v. Warren, 664 F.2d 29 (4th Cir. 1981), cert. denied, 455 U.S. 911 (1982).


2
Littlejohn subsequently filed a motion for voluntary dismissal pursuant to Fed.  R. Civ. P. 41(a).  On January 7, 1986, the magistrate issued a report, recommending that Littlejohn's motion be granted.  Littlejohn responded with a variety of motions including a motion to withdraw his motion for voluntary dismissal.  The district court treated the motions as objections to the magistrate's report and recommendation and denied the motions finding that exhaustion of state remedies was necessary.  The court adopted the magistrate's recommendation, dismissed Littlejohn's 42 U.S.C. Sec. 1983 action, and granted Littlejohn's motion for voluntary dismissal of his 28 U.S.C. Sec. 2254 claim.


3
We find no error on the part of the district court and, accordingly, affirm.  Littlejohn's request that counsel be appointed to prepare a reply brief is denied.  We dispense with oral argument as it would not significantly aid the decisional process.


4
AFFIRMED.